DETAILED ACTION
This office action is responsive to communication filed on June 29, 2022.
Claim Interpretation
No claim limitations are interpreted to invoke 35 USC 112(f) at this time.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-7, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 recites “in the first mode, the first selection circuit controls the first photoelectric conversion element to be brought into the state where the signal is read out from the first photoelectric conversion element by controlling the avalanche diode of the first photoelectric conversion element to be brought into a state where a reverse bias voltage capable of causing avalanche multiplication is applied to the avalanche diode of the first photoelectric conversion element, and the second selection circuit controls the second photoelectric conversion element to be brought into the state where no signal is read out from the second photoelectric conversion element by controlling the avalanche diode of the second photoelectric conversion element to be brought into a state where the reverse bias voltage capable of causing avalanche multiplication is not applied to the avalanche diode of the second photoelectric conversion element”.  This recitation pertains to figure 5, wherein a selection circuit (14) controls the quench transistor (Rq) to selectively reverse bias the photodiode (D).  However, parent claim 1 recites, in the amended portion thereof, “the first selection circuit controls whether to read out a signal from the counter included in the first photoelectric conversion element, and the second selection circuit controls whether to read out a signal from the counter included in the second photoelectric conversion element”.  This recitation pertains to figure 2, wherein a selection circuit (14) controls the selective output of a counter (SP).  However, the Examiner has found no evidence in the original disclosure of an image capturing apparatus comprising selection units that both control the quench transistors to selectively reverse bias the photodiodes and control the selective readout of the counters, as is required by claim 3 in combination with parent claims 1 and 2.  As such, claim 3 contains new matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 4-6, 10 and 11 contain new matter at least due to their dependence from claim 3.
Claim 7 recites “each of the plurality of photoelectric conversion elements is connected to a third control line for controlling a potential to be applied to one of an anode and a cathode of the avalanche diode, wherein the third control line includes a first voltage line for supplying a potential to prevent the avalanche diode from causing avalanche multiplication, and a second voltage line for supplying a potential to enable the avalanche diode to cause avalanche multiplication, and wherein the first selection unit circuit and the second selection unit circuit select a control line to be connected to the avalanche diode between the first voltage line and the second voltage line”.  This recitation pertains to figure 7, wherein a selection unit (14) selects either a first voltage signal line (Vdd) or a second voltage signa line (VL).  However, parent claim 1 recites, in the amended portion thereof, “the first selection circuit controls whether to read out a signal from the counter included in the first photoelectric conversion element, and the second selection circuit controls whether to read out a signal from the counter included in the second photoelectric conversion element”.  This recitation pertains to figure 2, wherein a selection circuit (14) controls the selective output of a counter (SP).  However, the Examiner has found no evidence in the original disclosure of an image capturing apparatus comprising selection units that both select between first and second voltage lines and control the selective readout of the counters, as is required by claim 7 in combination with parent claim 1.  As such, claim 7 contains new matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Allowable Subject Matter
Claims 1, 2, 9 and 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   

	Consider claim 1, the prior art of record does not teach nor reasonably suggest that the first selection circuit controls whether to read out a signal from the counter included in the first photoelectric conversion element, and the second selection circuit controls whether to read out a signal from the counter included in the second photoelectric conversion element, in combination with the other elements recited in claim 1.

	Claims 2, 9 and 12-20 are allowed as depending from an allowed claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696